Citation Nr: 1741504	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO. 13-06 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for tinnitus, to include as secondary to service-connected Reiter's Syndrome.

2. Entitlement to service connection for a cognitive disability, to include as secondary to service-connected Reiter's Syndrome.

3. Entitlement to service connection for bilateral hernia repair, to include as secondary to service-connected Reiter's Syndrome.

4. Entitlement to service connection for a rib cage disorder, to include as secondary to service-connected Reiter's Syndrome.

5. Entitlement to service connection for a bilateral hand and finger disorder, to include as secondary to service-connected Reiter's Syndrome.

6. Entitlement to service connection for a bilateral leg condition, to include as secondary to service-connected Reiter's Syndrome.

7. Entitlement to service connection for a jaw condition, to include as secondary to service-connected Reiter's Syndrome.

8. Entitlement to service connection for a bilateral foot disorder, to include as secondary to service-connected Reiter's Syndrome.

9. Entitlement to service connection for hemorrhoids, to include as secondary to service-connected Reiter's Syndrome.

10. Entitlement to service connection for general fatigue, to include as secondary to service-connected Reiter's Syndrome.

11. Entitlement to service connection for loss of coordination, to include as secondary to service-connected Reiter's Syndrome.

12. Entitlement to service connection for degenerative disk disease of the cervical spine, to include as secondary to service-connected Reiter's Syndrome.

13. Entitlement to service connection for a gastrointestinal disorder to include  Barrett's esophagitis, to include as secondary to service-connected Reiter's Syndrome.

14. Entitlement to a disability rating in excess of 40 percent for service-connected Reiter's Syndrome.

15. Entitlement to a disability rating in excess of 10 percent for service-connected basal cell carcinoma of the left lower eyelid.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1975 to September 1977 and June 1981 to June 1985, with additional reserve duty.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In April 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge seated at the RO. A transcript of the Board hearing is included in the electronic claims file.

The issues of entitlement to an increased rating for Reiter's syndrome, and  entitlement to service connection for cognitive issues, bilateral hernia repair, degenerative disc disease of the cervical spine, a gastrointestinal disorder to include Barrett's esophagitis, a rib cage disorder, a bilateral hand and finger disorder, a bilateral leg disorder, a jaw disorder, a bilateral foot disorder, hemorrhoids, a fatigue disorder, and loss of coordination are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The Veteran experienced acoustic trauma in service. 

2. The Veteran's tinnitus manifested in service and is etiologically related to his military service.

3. The Veteran's basal cell carcinoma of the left lower eyelid does not impact his right eye, does not impair the Veteran's vision, and does not result in incapacitating episodes.

CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral tinnitus have been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2. The criteria for a disability rating in excess of 10 percent for basal cell carcinoma of the left lower eyelid have not been met. 38 U.S.C.A. § 1155(West 2014); 38 C.F.R. § 4.84a, Diagnostic Code 6025 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As to the claims decided, VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by a June 2010 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA medical records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Veteran was afforded in-person examinations in January 2001 and August 2008. The VA examiners provided clear explanations in support of the opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). Taken together, the VA examinations and accompanying medical opinions are adequate to decide the Veteran's claim. 

VA has satisfied its duties to notify and assist. The Board may proceed with appellate review. 

Service Connection for Tinnitus

The Veteran contends his tinnitus is a result of acoustic trauma he experienced in service. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. See Barr v. Nicholson, 21 Vet. App. 303 (2007). Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. See Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Veteran demonstrates a current disability. The Veteran's treatment records note he had a four year history of tinnitus in May 1995. The Veteran has also noted regular, intense ringing in his ears since separation from service. See April 2017 Hearing Testimony. Tinnitus is a condition capable of lay observation and diagnosis. See Charles v. Principi, 16 Vet. App. 370, 374 (2002). The Veteran's statements with respect to the onset of symptoms of his bilateral tinnitus are consistent and competent. 

The Veteran has reported experiencing acoustic trauma during service. Although service treatment records are absent for any diagnosis of, or treatment for tinnitus, the Veteran's service treatment records reflect the Veteran experienced aching in his ear in January 1991. 

The Veteran has identified several incidents of exposure to loud noises from aircraft engines. Specifically, the Veteran noted he was regularly within close proximity to helicopter rotors and running aircraft engines. See, April 2017 Hearing Testimony. The Veteran's Report of Separation from the Armed Forces (DD Form 214) reflects that his military occupational specialty (MOS) was an Engine Technician Monitor, which is consistent with his account of noise exposure. Accordingly, noise exposure is substantiated. See 38 U.S.C.A. § 1154(a) (West 2014). 

The evidence is at least in equipoise in showing a direct nexus between the Veteran's tinnitus and his active service. 

The Veteran is diagnosed with bilateral tinnitus, there is no evidence to counter his report that he experienced acoustic trauma in service, and the Veteran has reported experiencing continuity of symptomatology since separation from service. Upon VA examination in January 2001, the VA examiner noted the Veteran's history of noise exposure and complaints of tinnitus, but did not opine as to the etiology of the disorder. 

As the Board has determined the Veteran's tinnitus is etiologically related to his active service, further discussion on the matter of secondary service connection is not necessary. 

Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for bilateral tinnitus have been met. See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Increased Rating for Basal Cell Carcinoma

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The Veteran's basal cell carcinoma of the left lower eyelid is currently rated as 10 percent disabling under Diagnostic Code (DC) 7818-6025. Hyphenated DCs are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. The additional code is shown after the hyphen. Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20 (2016).

DC 6025 provides that disorders of the lacrimal apparatus (epiphora, dacryocystitis, etc.) are assigned a 10 percent rating if unilateral and a maximum 20 percent rating if bilateral. 38 C.F.R. § 4.79, DC 6025 (2016). The revised rating for disabilities of the eye includes a General Rating Formula for Diagnostic Codes 6000 through 6009, which directs that evaluation of a disability rated under Codes 6000 through 6009 should be on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation. 38 C.F.R. § 4.79.

There is no objective medical evidence that the Veteran's basal cell carcinoma affects his right eye. An August 2008 VA examiner reported no evidence of a right eye disorder. The Veteran himself denies any effect of his condition on his right eye. See April 2017 Hearing Testimony. In considering the appropriate disability rating, the Board has also considered the Veteran's statements regarding his 10 percent disability rating for basal cell carcinoma of the left lower eyelid. In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility. While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his basal cell carcinoma according to the appropriate diagnostic codes. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Additionally, the Board does not find that any other eye disease diagnostic code would be more appropriate for rating the Veteran's service-connected basal cell carcinoma of the left lower eyelid. The Veteran has complained of "moth-eaten" vision. However, there is no objective medical evidence showing that the Veteran's basal cell carcinoma impairs the Veteran's vision, or results in incapacitating episodes. 




ORDER

Service connection for tinnitus is granted.

A rating in excess of 10 percent for basal cell carcinoma of the left lower eyelid is denied.


REMAND

The Veteran has also indicated that he was receiving benefits from the Social Security Administration (SSA). However, the Veteran's SSA records have not been associated with the claims file.

The Veteran underwent VA examinations in January 2016, which found that the Veteran's claimed disorders were not related to his service-connected Reiter's Syndrome. However, the examiner did not opine as to whether the Veteran's conditions were caused or aggravated by drug treatment of the Veteran's Reiter's Syndrome.

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file. 

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. Obtain the Veteran's SSA disability file including supporting medical records. If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record. 

4. Review any newly obtained records, including those submitted by the Veteran and those obtained from the Social Security Administration. Return the file, including access to the VBMS file, to the January 2016 VA examiner. (If the examiner is no longer available, request that a similarly-qualified examiner review the file). COORDINATE REVIEW OF THE EVIDENCE WITH A QUALIFIED NEUROLOGIST, and ENSURE THAT COORDINATION IS NOTED IN ANY REPORT GENERATED AS A RESULT OF THIS REMAND. 

Ask the examiners to review the record and any newly-obtained evidence and determine if any further medical examinations should be conducted. If so, conduct any appropriate examinations. 

Ask the examiners to express an opinion as to the severity of the Veteran's service-connected Reiter's syndrome, in accordance with VA rating protocols.

Also ask the examiners to EXPRESS AN OPINION AS TO WHETHER THE VETERAN'S REITER'S SYNDROME CAUSED OR AGGRAVATED ANY OF THE CLAIMED DISORDERS, AND ALSO EXPRESS AN OPINION AS TO WHETHER MEDICATIONS PRESCRIBED FOR THE SERVICE-CONNECTED REITER'S DISORDER CAUSED OR WORSENED:

Any cognitive disability; 

Bilateral hernia;

Rib cage disorder;

Bilateral hand and finger disorder;

Bilateral leg disorder of any kind;

Hemorrhoids;

A generalized fatigue disorder;

Degenerative disk disease of the cervical spine;

A gastrointestinal disorder, to include but not limited to Barrett's esophagitis. 

5. After completion of the above and any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence. In particular, consider if the Veteran's claimed disorders:

constitute manifestations of his service-connected Reiter's syndrome; 

are secondary disorders caused or aggravated by the Reiter's syndrome, or;

are disorders caused or aggravated by medications prescribed for treatment of the service-connected Reiter's syndrome

6. If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

In particular, THE VETERAN IS ADVISED THAT THE QUESTION OF THE CAUSE OF THE DISABILITIES FOR WHICH HE SEEKS SERVICE CONNECTION GENERALLY REQUIRE COMPETENT MEDICAL OPINION. 

The Veteran may therefore submit any statements by physicians, medical consultants and any other health care providers that would substantiate a linkage between his service-connected Reiter's syndrome and a cognitive disability; bilateral hernia; rib cage disorder; bilateral hand and finger disorder; bilateral leg disorder of any kind; hemorrhoids; generalized fatigue disorder; degenerative disk disease of the cervical spine; a gastrointestinal disorder, to include but not limited to Barrett's esophagitis. 

	(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


